Case 2:20-mj-O2008-MEF Document1 Filed 07/13/20 Page 1 of 4 PagelD #: 1

AO YT (Rev FLL) Crimmal Complain

UNITED STATES DISTRICT 1 COURT

for the
Western District of Arkansas
Fart Smith Division

United States of America

Case No. _2:20-mj-2008-001

=
|
Ne Ne ee ee

Lexis Nichole Flores
Defendant

 

CRIMINAL COMPLAINT

I, the Complainant in this case. state that the following is true to the best of my knowledge
and belief.

On or about the date of July 9, 2020, in the county of Sebastian, in the Western District of
Arkansas, the Defendant, Lexis Nichole Flores, violated:

Code Section Offense Description
A9 U.S.C. § 46504 Interference with Flight Crew and Attendants

This Criminal Complaint is based on these facts:

a Continued on the attached sheet.

kp chee

€ ‘omiplennant ‘5 Sibnianure -

 

Ryan W. Crump. Special Agent FBI

Printed name and title

Sworn to before me and signed in my presence. ak i 7
Date: 7320 ; . .

Judge | s dignenre ¢

City and State: Fort Smith, Arkansas Mark E. Ford, United States Magistrate Judge

Printed name and title

 

Page | of I
Case 2:20-mj-O2008-MEF Document1 Filed 07/13/20 Page 2 of 4 PagelD #: 2

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

L. 1, Ryan W. Crump, a Special Agent with the Federal Bureau of Investigation, being
first duly sworn, do hereby depose and state as follows:

INTRODUCTION

2. I, Ryan W. Crump hereafter referred to as Affiant, am a Special Agent (SA) of the
Federal Bureau of Investigation (FBI). Affiant has been employed by the FBI since August 2016.
During my career as a Special Agent, | have been involved in a variety of investigative matters,
including international and domestic terrorism matters. During the course of these investigations,
] have assisted with Title [1] wire intercept Affidavits, participated in the execution of search and
atrest warrants, conducted physical surveillance, participated in controlled meetings with
confidential sources, and communicated with other local and federal law enforcement officers
regarding the manner in which those engaged in domestic terror activities conduct their business.

3. Affiant is “an investigative or law enforcement officer of the United States” within
the meaning of Section 2510(7) of Title 18, United States Code. ‘Therefore, as an officer of the
United States | am empowered by law to conduct investigations of, and to make arrests for, the
offenses enumerated in Section 2516 of Title 18, United States Code.

4, This Affidavit is being submitted in support of a criminal complaint for Lexis
Nichole Flores. The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This Affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter. Unless specifically indicated otherwise, all

conversations and statements describe in this Affidavit are related in substance and in part only.
Case 2:20-mj-0O2008-MEF Document1 Filed 07/13/20 Page 3 of 4 PagelD #: 3

SUMMARY

5. On July 9, 2020 at approximately 4:27 p.m., Fort Smith, Arkansas Police (FSPD)
were dispatched to the Fort Smith Regional Airport. FSPD Officer Breedlove arrived at the airport
and was approached by Richard Rushing, Director of Operation at the Fort Smith Regional Airport.

6. Director Rushing told Officer Breedlove that a female passenger communicated
that she had a bomb. The aircraft's pilot radioed the airport tower and reported the situation. The
front area of the Fort Smith Regional Airport was cleared of all personnel.

7. FSPD Officers and airport personnel evacuated the aircraft and searched for the
suspect. FSPD Officers Breedlove, Adams, and Jones detained a female, who was later identified
as Lexis Nichole Flores. FSPD Officers escorted Flores to the pat down room of the airport.

8. FSPD Detective Elliott advised Flores of her Miranda Rights, the rights warning
was witnessed by FSPD Officer Marion. Federal Bureau of Investigation (FBI) Special Agent
(SA) Ryan Crump joined Detective Marion in the pat down room. Flores told Detective Elliott
and SA Crump that she said she had a bomb so they would let her get off the airplane, but she did
not actually possess a bomb.

9. A flight attendant, identified as P.D., told Detective Marion that Flores, who was
seated in 13A, asked her if it was too late to get off of the plane. P.D. told Flores that it was too
late, as the doors were closed. Flores threw up her hands and said, "| have a bomb." P.D. explained
to Flores that having a bomb would result in her getting arrested, and then asked Flores if she really
had a bomb. Flores said that she did not have a bomb. Flores insisted that P.D. ask the pilot to let
her off of the flight. P.D. said that she could not open the doors. Flores threw her hands up and
said she refused to wear a facemask [this incident occurred during the time of the coronavirus

pandemic]. P.D. walked to the front of the aircraft and notificd the Pilot of the incident. The
Case 2:20-mj-O2008-MEF Document1 Filed 07/13/20 Page 4 of 4 PagelD #: 4

Pilot decided to remove Flores from the aircraft. While waiting for law enforcement, Flores came
to the front of the aircraft yelling and demanding to get offof the plane. P.D. asked Flores to have
a seat and calm down. Flores said "no" and stepped closer to P.D. P.D. asked Flores to calm down
while P.D. contacted the Pilot. Flores calmed down, thanked P.D., and sat down in seat 2A, The
flight crew then evacuated the aircraft and Flores remained on the aireralt, at P.D.'s instruction,
until FSPD arrived and detained her.

10. FSPD Officers interviewed passengers on the aircrafl who were seated near Flores.
These passengers are identified as P.A.. T.P.. M.IL. T.S., and J.M. P.A., T.P.. MLE, TS.. and
J.M. all confirmed that Flores communicated she had a bomb to P.D. and walked to the front of
the aireralt to confront P.D.

Ll Based on his experience training and the facts detailed in this Affidavit. Affiant
believes Flores knowingly and intentionally, by intimidation, interfered with the duties of P.D., an
aircraft attendant, in a manner that lessened the ability of P.D. to perform her duties.

12, In light of the above information, Affiant believes there is probable cause to charge

Lexis Nichole Flores with Interference with Flight Crew Members and Attendants in violation of

a lo. (Aa

ne < i rump, Special art)
Federal Bureau of Investigation

Title 49. United States Code. Section 46504,

Subseribed and sworn to before me this 13th day of July 2020.

Ula EDK

Honorable Mark E. lord
United States Magistrate Judge
